Citation Nr: 1451521	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-22 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether the reduction of the evaluation for non-Hodgkin lymphoma from 100 percent to noncompensable effective September 1, 2011, was proper.


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.


FINDINGS OF FACT

1.  In June 2010, the RO notified the Veteran of a rating decision proposing to reduce the evaluation for service-connected non-Hodgkin lymphoma from 100 percent to noncompensable.

2.  A rating decision dated in June 2011 reduced the 100 percent schedular rating assigned for service-connected non-Hodgkin lymphoma to noncompensable, effective September 1, 2011.

3.  At the time of the reduction, a 100 percent rating for the Veteran's disability had been in effect since November 22, 1994, in excess of five years.

4.  At the time of the reduction, the Veteran's non-Hodgkin lymphoma had been in remission for approximately 11 years, with no evidence of local recurrence, metastasis, or residuals.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent disability rating for non-Hodgkin lymphoma have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344(a), 4.117, Diagnostic Code 7715 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

There are specific procedural requirements applicable to rating reductions.  If a reduction in the evaluation is considered warranted and the lower evaluation would result in a reduction or discontinuance of the compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  A period of 60 days is allowed for response.  Id.  The RO must notify the beneficiary that he or she will be given 60 days to present evidence to show that compensation payments should be continued at the present level.  Id.  Additionally, the beneficiary must be notified as to the right to a predetermination hearing.  38 C.F.R. § 3.105(i).  Furthermore, the effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e), (i).

Here, the appeal arises from the RO-initiated action to reduce the Veteran's disability evaluation for non-Hodgkin lymphoma from 100 percent to noncompensable.  The RO sent to the Veteran a letter dated in June 2010 accompanied by the rating decision proposing the reduction, which notified the Veteran of the proposed action, the basis for that action, and that he could submit evidence to show that a reduction in award was not warranted.  The RO also informed the Veteran that he could request, and VA would then afford him, a personal hearing to present evidence or argument on any important point in his claim.  In June 2011, the RO notified the Veteran by a letter that the proposed reduction had been effectuated effective from September 1, 2011.  This letter included a copy of the June 2011 rating decision effectuating the proposed reduction.  This rating decision set forth all material facts and reasons for reducing the rating assigned for the Veteran's disability from 100 percent to noncompensable.  In the letter, the RO informed the Veteran that he could submit evidence to show that the rating should not be reduced.


These actions by the RO essentially complied with the duties to notify and assist, as well as the timing requirements for effectuating the reduction, as specified in 38 C.F.R. § 3.105.  There is no indication or reason to believe that the ultimate decision of the RO on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  Moreover, lack of VCAA notice should not be presumed prejudicial, and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has not demonstrated any prejudicial or harmful error in VA's notice on this matter.

VA also has a duty to assist in the development of the claims.  VA treatment records were obtained and associated with the claims file, and the Veteran submitted pertinent private treatment records in his possession.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Also, VA afforded the Veteran an examination in connection with the reduction in December 2009.  The report of examination included a thorough physical examination of the Veteran, with review of laboratory testing.  Therefore, the Board concludes that the Veteran was afforded an adequate examination in this matter.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran argues that the reduction of his disability evaluation for non-Hodgkin lymphoma to noncompensable effective September 1, 2011, was in error.  Essentially, the Veteran concedes that his service-connected non-Hodgkin lymphoma has been in remission since 2000, but argues that he should still receive a higher evaluation because "there is always a chance this cancer can return at any time."

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a). Here, the Veteran's 100 percent rating under Diagnostic Code 7715 has been in effect since November 1994, in excess of five years.  

Under 38 C.F.R. § 3.344(a), rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.

The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown, 5 Vet. App. at 421.

In a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

The question of whether a disability has improved involves consideration of the applicable rating criteria.  Here, the Veteran's disability is rated under Diagnostic Code 7715 (non-Hodgkin's lymphoma).  Under Diagnostic Code 7715, a 100 percent rating is provided for lymphoma with active disease or during a treatment process.  The 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local recurrence or metastasis, rate on residuals.  See 38 C.F.R. § 4.117, Diagnostic Code 7715. 

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The regulations provide that the RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and request a predetermination hearing.  If a hearing is not requested or the Veteran requests a predetermination hearing but fails to appear without good cause and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires.  Id.

Here, the Veteran appeals the reduction of his service-connected non-Hodgkin lymphoma from 100 percent to noncompensable effective September 1, 2011.

Private treatment records reveal that the Veteran was diagnosed as having non-Hodgkin lymphoma after undergoing a bone-marrow biopsy in June 1994.  He immediately commenced chemotherapy, receiving an injection of Cytoxan, Adriamycin, and Vincristine, and was started on oral Prednisone and Allopurinol.  A treatment note dated in September 1994 indicated that his previous right pelvic mass had become considerably smaller, suggesting positive response to chemotherapy.    

Although the Veteran was scheduled for a VA examination in December 1994, he did not report to that examination.  Nonetheless, in a June 1995 rating decision, the RO granted entitlement to service connection for non-Hodgkin lymphoma effective November 22, 1994, based on the diagnosis in his private treatment records.

The Veteran was provided with a VA lymphatic disorders examination in December 2009, at which time the examiner concluded that his non-Hodgkin lymphoma had been in remission since approximately 1996.  At that time, the Veteran indicated that he had been diagnosed with non-Hodgkin lymphoma in June 1996, but that the symptoms resolved following six months of chemotherapy.  In approximately 1997, the Veteran developed two spots on his chest area and underwent stem-cell treatment.  The Veteran conceded that he had not experienced any recurrent episodes after that time.  He reported that he was followed by an oncologist for approximately  5 to 6 years with no new findings of lymphadenopathy, and that he had not been to an oncologist or radiologist since.  The Veteran denied experiencing any symptoms related to non-Hodgkin lymphoma since approximately 1996.  

The December 2009 VA examiner performed a thorough physical examination of the Veteran, but found no evidence of lymphadenopathy, splenomegaly, hepatomegaly, or jaundice.  Moreover, the examiner reviewed recent blood tests, but found no evidence of current lymphoma. 

However, in July 2011, the Veteran submitted a private treatment record dated in January 2000 which showed diagnosis of follicular center cell lymphoma.  The Veteran indicated that he underwent surgery to remove the lymphoma followed by six months of additional chemotherapy, but that his lymphoma had been in remission since 2000.  

Based on a review of the record, the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 100 percent to noncompensable for non-Hodgkin lymphoma were properly carried out by the RO.  Here, the evidence shows the Veteran's lymphoma has been in remission since approximately 2000.  In this regard, there was no evidence of recurrence, metastasis, or residuals reported following the most recent diagnosis in January 2000, in both the December 2009 VA examination report and the Veteran's own statements.  In essence, the active disease and subsequent treatment process ceased in approximately 2000.  The 100 percent rating continued beyond the cessation of all therapeutic procedures for an additional 11 years, at which time the appropriate noncompensable disability rating was determined by the December 2008 VA lymphatic disorders examination.  

The Veteran was notified of a proposed reduction in June 2010.  At that time, he was given notice that he could submit additional evidence, and obtain a personal hearing and/or representation.  He was given approximately one year to respond before the June 2011 rating decision which reduced his disability evaluation was issued.

The Board acknowledges that the Veteran's 100 percent rating for non-Hodgkin lymphoma was in effect for more than five years before the September 1, 2011, reduction.  However, as the initial assignment of the 100 percent rating was not based on a VA examination, the December 2009 VA examination which informed the reduction cannot be said to be less full and complete than those on which payments were authorized or continued.  Moreover, non-Hodgkin lymphoma is not a disease subject to temporary or episodic improvement.  Finally, as the record clearly demonstrates that the Veteran's disease is in remission and that he has been asymptomatic since approximately 2000, the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.

As the evidence shows that there is no evidence of active disease and no chemotherapy or other therapeutic procedures since approximately 2000, the reduction of the schedular disability for service-connected non-Hodgkin lymphoma was proper.  38 C.F.R. § 4.117, Diagnostic Code 7715.  Finally, the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e).  The Veteran has not contended that these provisions were not complied with.

Accordingly, the Board finds that the reduction for service-connected non-Hodgkin lymphoma was proper. 


ORDER

Restoration of a 100 percent evaluation for non-Hodgkin lymphoma is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


